
	

113 HR 4380 IH: Gun Confiscation and Registration Prevention Act
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4380
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit gun confiscation and registration.
	
	
		1.Short title
			This Act may be cited as the Gun Confiscation and Registration Prevention Act.2.Prohibiting gun confiscation and registrationNone of the funds made available through the NICS Improvement Amendments Act of 2007 or the
			 Community Oriented Policing Services [COPS] Program shall be provided to
			 any jurisdiction which:(a)maintains a registry of gun ownership; or(b)conducts a program of gun confiscation directed at any firearm which is not prohibited by Federal
			 law or any group of persons who are not prohibited from possessing a
			 firearm under Federal law.
